PER CURIAM.
We issued a writ of certiorari in this cause based upon an alleged conflict between the decision in this case reported at 316 So.2d 627 and Presbyterian Homes v. Wood, 297 So.2d 556 (Fla.1974). Upon reviewing the briefs filed on the merits and the record and after hearing argument, we are of the judgment that there is no conflict in decision, and, accordingly, certiorari should not have been granted.
The writ is hereby discharged.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND and SUNDBERG, JJ., concur.
BOYD, J., dissents.